DETAILED ACTION
Status of the Claims
1.	Claims 1 and 3-23 are pending. 
	Claims 1, 10, 19, 22 and 23 are being examined in this application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.
 
Status of the Rejection
2.	Rejection of claims 1, 2, 10 and 19 in view of Ruhl and Gyan et al. are being maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl et al. (US 2015/0377824) in view of Gyan et al. (ChemElectroChem 2015, 2, 700-706, submitted in IDS dated 2/25/2021) and as evidenced by Zhang et al. (ACS Appl. Mater. Interfaces, 2016, 8, 8652-8661).
 	Claims 1 and 19, Ruhl et al. teach method of fabricating an electrode, the method comprising:
	depositing a graphene material onto a surface of an electrode substrate to produce a graphene material surface (depositing graphene layer 8 onto electrode substrate 4a; [0076]), and 
	chemically modifying the graphene material surface with an electrochemically sensitive functional group to alter a sensing property of the electrode (chemical modifying the graphene material with fluorination i.e. halogenation; [0097], the fluorination of graphene does alter sensing property of electrode as evidenced by Zhang; see Fig 1 and page 8653, col. 1 and section 2.4).
	Ruhl et al. do not teach graphene material is pseudo-graphite material. 
However, Gyan et al. teach a GUITAR electrode (GUITAR surface is pseudo graphite surface as per applicant’s definition of being allotrope of carbon with improved property of having HET at basal plane) for sensor application is unique from other graphitic electrode because they are more resistant to aging effects and air oxidation (page 701, col. 2, lines 1-9 and Supplemental information). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Gyan et al. teaching to use GUITAR material as the choice of material for Ruhl et al. graphene electrode because GUITAR based electrode are more resistant to aging effects and air oxidation thereby increasing the performance of the electrode. 

Claim 10, Ruhl et al. teach the chemical modification of the graphene material/pseudo-graphite material could be performed prior to depositing onto the electrode substrate [0097]). 

Claims 1 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (ACS Appl. Mater. Interfaces, 2016, 8, 8652-8661) in view of Gyan et al. (ChemElectroChem 2015, 2, 700-706, submitted in IDS dated 2/25/2021).
 	Claims 1 and 19, Zhang et al. teach method of fabricating an electrode (fluorinated graphene electrode; see abstract and Fig 1), the method comprising:
	depositing a graphene material onto a surface of an electrode substrate to produce a graphene material surface (deposit graphene onto SiO2 surface; see Fig 1 and experimental section 2.4), and 
	chemically modifying the graphene material surface with an electrochemically sensitive functional group to alter a sensing property of the electrode (chemical modifying the graphene material with fluorination i.e. halogenation; see experimental section 2.4, the fluorinated graphene alters sensing property of electrode; see page 8653, col. 1).
	Zhang et al. do not teach graphene material is pseudo-graphite material. 
However, Gyan et al. teach a GUITAR electrode (GUITAR surface is pseudo graphite surface as per applicant’s definition of being allotrope of carbon with improved property of having HET at basal plane) for sensor application is unique from other graphitic electrode because they are more resistant to aging effects and air oxidation (page 701, col. 2, lines 1-9 and Supplemental information). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Gyan et al. teaching to use GUITAR material as the choice of material for Zhang et al. graphene electrode because GUITAR based electrode are more resistant to aging effects and air oxidation thereby increasing the performance of the electrode. 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. and Gyan as applied to claim 1 above, and further in view of Poh et al. (Chem. Eur. J. 2015, 8130-8136) and Zhang et al. (hereinafter “Zhang 2016” Carbon 2016, 1022-1027).
	Claim 22, Zhang et al. do not teach fluorinated graphite/pseudo-graphite surface is modified by nucleophilic substitution with alkoxy-linked groups or hydroxyl groups. 
	However, Poh et al. teach hydroxylated graphene-based material has catalytic properties and could be used for electrochemical detection of biomarkers as well as for hydrogen evolution reaction (see abstract and page 8134, Electrochemistry). Zhang 2016 further teaches the hydroxylated graphene could be produced from nucleophilic substitution with hydroxyl groups (see Fig 1 and page 1023, col. 1, paragraph 1). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Poh and Zhang2016 teachings to use hydroxylated pseudo-graphite surface as the choice of material for the Zhang electrode because it was known catalytic material for electrochemical detection and thus it’s use as electrode would make the sensor more versatile to detect other analytes. 

Claims 1, 10, 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (Electrochimica Acta 2017, 1435-1444) in view of Gyan et al. (ChemElectroChem 2015, 2, 700-706, submitted in IDS dated 2/25/2021).
 	Claims 1, 19 and 23, Singh et al. teach method of fabricating a GBR electrode (brominated graphene electrode; see abstract), the method comprising:
	depositing a graphene material onto a surface of an electrode substrate to produce a graphene material surface (deposit brominated graphene onto GCE surface; see experimental section 2), and 
	chemically modifying the graphene material surface with an electrochemically sensitive functional group to alter a sensing property of the electrode (chemical modifying the graphene material with bromomination i.e. halogenation; see Experimental E1, the brominated graphene alters sensing property of electrode; see Fig 2).
	Singh et al. do not teach graphene material is pseudo-graphite material. 
However, Gyan et al. teach a GUITAR electrode (GUITAR surface is pseudo graphite surface as per applicant’s definition of being allotrope of carbon with improved property of having HET at basal plane) for sensor application is unique from other graphitic electrode because they are more resistant to aging effects and air oxidation (page 701, col. 2, lines 1-9 and Supplemental information). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Gyan et al. teaching to use GUITAR material as the choice of material for Singh et al. graphene electrode because GUITAR based electrode are more resistant to aging effects and air oxidation thereby increasing the performance of the electrode. 

Claim 10, Singh et al. teach the chemical modification of the graphene material/pseudo-graphite material could be performed prior to depositing onto the electrode substrate (brominated graphene is produced prior to depositing onto the GCE electrode; see see experimental section 2). 

Response to Arguments
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive. 

	Applicant argues on pages 7-8 of remarks regarding claim 1, Ruhl does not teach the passivation layer constitutes graphite material surface chemically modified with electrochemically sensitive functional group to alter sensing property of gas sensor. 
	In response, Ruhl teach graphite surface is chemically modified via fluorination to yield passivation layer [0097]. The fluorination of graphite surface does changes property of electrode surface as supported by evidencary reference, Zhang et al. (see rejection of claim 1 above).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759